The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims and Examination
	Claims 2, 3, 7, 10, 21, 24, 27-29, 32, 34, 36, 37, and 41-45 are pending.
Claims 24, 27-29, 32, 34, 36, and 37 remain withdrawn as directed to non-elected inventions. 
	Claims 1, 4-6, 8, 9, 11-20, 22, 23, 25, 26, 30, 31, 33, 35 and 38-40 remain canceled. 
	Claims 41-44 are currently amended.
	Claims 2, 3, 7, 10, 21, and 41-45 are pending and currently under consideration. 
 
Maintained Rejections
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	The prior art of record in this application reflects the level of skill in the art.  Thus, a specific finding of the level of skill is not necessary.  Chore-Time Equipment, Inc. v. Cumberland Corp., 218 USPQ 673 (Fed. Cir. 1983).  
In KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007), the Supreme Court identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham, including:  

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  

See also MPEP 2143.  The rejection analysis does not require an explicit teaching of a motivation to combine in the prior art.  Ball Aerosol v. Ltd. Brands, 89 USPQ2d 1870 (Fed. Cir. 2009).  Exemplary rationales for establishing a prima facie case are discussed below. 

Claims 2, 3, 7, 10, 21 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer et al (US 2009/0247597) as evidenced by Huet et al (US 6426333).  
Vermeer is directed generally to granular agrochemical formulations that can be dispersed in water (see entire document, for instance, Abstract).
Claims 41-45, element “one or more veterinary agents” and “is administered topically to an animal”:  Vermeer discloses that the compositions are used in the treatment of animal ectoparasites (see entire document, for instance, [0196]-[0204]).  Exemplary ectoparasites include the blowfly, Lucilia sp.  (see entire document, for instance, [0199]).  Vermeer disclosed that the active agent can include, e.g. pyrethroids (see entire document, for instance, [0151]). 
Claims 41-45, element “a wetting agent”:  Vermeer disclosed that the granules can comprise surfactants (see entire document, for instance, [0019]). 
Claims 41-45, element “a suspending agent”:  Vermeer disclosed that the composition can comprise, e.g. silicon dioxide (see entire document, for instance, [0068]).  
Claims 41-45, element “about 0.1 to about 10% by weight of a bio-adhesive selected from the group consisting of polyvinyl alcohol, carboxymethylcellulose, chitosan, polyvinylpyrrolidone, poly(acrylic acid), HPMC, methyl cellulose, HPC, sodium CMC, a Gantrez-type polymer, or any combination thereof”:  Vermeer disclosed that the composition can comprise, e.g. polyvinyl alcohol or polyvinyl pyrrolidone, which may be present at between 1 and 20 wt% of the composition, which overlaps with the claimed range of about 0.1 to about 10 wt% (see entire document, for instance, [0060], [0073]). 
Claims 41-45, element “when mixed with an aqueous carrier producing an aqueous formulation comprising an effective amount of the one or more veterinary agents”:  Vermeer disclosed granules are water-dispersible ((see entire document, for instance, Abstract, [0016]). 
Claims 41-45, element “having a viscosity of less than about 1400 cps”:  Vermeer disclosed the viscosity of several formulations having mPas [i.e. cps] values less than 1400 ((see entire document, for instance, [0270], Table 2)
Claims 41 and 42, element “a pyrimidine-derived regulator of insect growth in combination with…i)a spinosyn, ii) a neonicotinoid…v) a benzoylurea…v) spinosad, vi) imidacloprid, vii) diflubenzuron”: Vermeer disclosed that the composition can comprise the pyrimidine agent pyrazophos (see entire document, for instance, [0115] (which Vermeer identified as a fungicide)) and the benzoylurea agent diflubenzuron (see entire document, for instance, [0161] [a benzamide]). Vermeer disclosed that the composition can comprise spinosyns, e.g. spinosad, as suitable insecticides (see entire document, for instance, [0155]). Furthermore, Vermeer disclosed that the composition can comprise neonicotinoids (see entire document, for instance, [0236]).  Vermeer identified imidacloprid as having particular preference as an active ingredient in the composition (see entire document, for instance, [0037], [0045]) and exemplified compositions having imidacloprid (see entire document, for instance, [0268], Table 1).  
Claims 41-44, element “a pyrethroid insecticide in combination with …xi) a benzamide…xiv) diflubenzuron”: Vermeer disclosed that the composition can comprise the pyrethroid agents, e.g. bifenthrin and cis-cypermethrin (see entire document, for instance, [0151]) and the benzoylurea agent diflubenzuron (see entire document, for instance, [0161] [a benzamide]) and macrocyclic lactones, such as ivermectin (see entire document, for instance, [0158]).
Claims 41-45, element “a triazine in combination with…a spinosyn,  a neonicotinoid…”: Vermeer disclosed that the composition can comprise chitin biosynthesis inhibitors, such as the triazine agent cyromazine (see entire document, for instance, [0115]).  Vermeer disclosed that the composition can also comprise spinosyns, e.g. spinosad, as suitable insecticides (see entire document, for instance, [0155]). Furthermore, Vermeer disclosed that the composition can comprise neonicotinoids (see entire document, for instance, [0236]).
Claims 41, 43 and 45, element " the aqueous formulation limits transdermal penetration of the one or more veterinary agents when the formulation is administered topically such that less than 0.5% of each of the one or more veterinary agents present in the aqueous formulation prior to administration penetrates the dermis”:  Vermeer disclosed that the composition is suitable for dermal application (see entire document, for instance, [0206]). 
Claims 42 and 44, element " the aqueous formulation limits transdermal penetration of the one or more veterinary agents when the formulation is administered topically such that less than 1% of each of the one or more veterinary agents present in the aqueous formulation prior to administration penetrates the dermis”:  Vermeer disclosed that the composition is suitable for dermal application (see entire document, for instance, [0206]). 
Claims 42 and 44, element “the aqueous formulation dries to a film or gel when administered topically to an animal” and “wherein the film or gel substantially limits the loss of the one or more veterinary agents upon application of water such that less than 10% of the one or more veterinary agents present in the aqueous formulation prior to administration is lost”: Vermeer disclosed compositions having the instantly claimed composition as well as applying these compositions topically, which compositions must have had the same properties.
Furthermore, with regard to the lack of dermal penetration, such is not surprising as evidenced by Huet, because the claims permit a broad range of actives within the composition, including ivermectin.  As evidenced by Huet (US 6426333), ivermectin, a veterinary agent disclosed by Vermeer and encompassed by the claims, is not necessarily skin permeant.  Huet which was directed generally to anti-parasite formulations for topical application, provided pharmacokinetic data of topically applied ivermectin (see entire document, for instance, Column 20, paragraph 2 to column 21, paragraph 5 (Example 7) and Table 9).  By straightforward calculation, the transcutaneous absorption of Huet’s ivermectin administration can be calculated.  For example, in Table 9, Group I beagles were administered 100 µg of ivermectin per kg of body weight and the measured AUC(0-C-last) was 382 pg/day/mL of blood.  Using the reasonable assumptions that an adult beagle has a body mass of about 10 kg and a blood volume of about 70 mL/kg, the total measured ivermectin in the blood was about 1.87 µg, which is less than 0.2 % of the administered dose.  Thus, a lack of dermal penetration of at least one of the veterinary agents is not surprising.
With regard to claim 2, Vermeer disclosed compositions having the instantly claimed composition, which compositions must have had the same properties. 
With regard to claims 3 and 7, Vermeer disclosed that the composition can comprise from 1 to 60 wt. % of one or more active ingredients (see entire document, for instance, [0074]).  
With regard to claim 10, Vermeer disclosed that the active ingredient can be, e.g. pyrethroid (see entire document, for instance, [0151]). 
With regard to claim 21, Vermeer disclosed composition having the instantly claimed composition comprising gel/film forming agents/bioadhesives, such as polyvinyl alcohol and polyvinylpyrrolidone, which compositions must have had the same properties of being able to form a film or gel that prevents loss of the active.
Vermeer did not disclose limiting transdermal penetration, but did disclose compositions according to the instant claim and thereby cures the deficiency. 
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date upon reading Vermeer to prepare the composition as claimed, because Vermeer disclosed preparing a water-dispersible granule having the claimed ingredients.  
Regarding the limitation of “administering topically to an animal,” as the claims under examination are composition claims, this phrase will be treated as an intended use.  Furthermore, Vermeer makes clear that the composition is useful in controlling animal parasites in the veterinary medicine sector and thus the composition of Vermeer would have been capable of being used as intended.  Regarding the transitional phrase “consisting essentially of,” as Vermeer does not requireingredients that would materially affect the basic and novel characteristics of the claimed composition, therefore Vermeer still reads on the claim.  The ordinary artisan would have had a reasonable expectation of success because Vermeer disclosed preparing a composition having the recited ingredients. Consequently, the claimed invention, when taken as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because the teachings of the prior art are fairly suggestive of the claimed invention. 
Response to Amendment
Applicant argues in the remarks filed 10/12/2022 that the prior art requires the presence of a penetrant, and that the presence of a penetrant would render the claims outside the scope of the instant claims since the instant claims recite “consisting essentially of” language and recite that “the aqueous formulation limits transdermal penetration of the one or more veterinary agents when the formulation is administered topically to an animal such that less than 0.5% of each of the one or more veterinary agents present in the aqueous formulation prior to administration penetrates the dermis.”  Applicant’s argument is not found persuasive.  Specifically, even when a penetrant is present, this does not necessarily result in the penetration of each of the one or more veterinary agents being more than 0.5%.  Increasing penetration can be from 0.001 to 0.01%.  As such, the mere presence of a penetrant does not render the composition outside the scope of the instant claims.  Further, Applicant has not provided evidence that the presence of a penetrant necessarily results in a composition outside the scope of the instant claims.
It is further noted that none of the veterinary agent would be expected to be administered “prior to administration”.  Additionally, two of the independent claims are directed to “comprising” language.    
It is noted that the Examiner waited for Applicant to contact him after Applicant filed the RCE since Applicant indicated they were going to initiate contact. Further, the Examiner attempted to make contact, and left a message inquiring if Applicant was going to initiate an interview.  No response was received.  The Examiner needed to move the case, and as such, this response is being sent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611